The Supreme Court affirmed the decree of the Common Pleas on March 5th, 1833, in the following opinion,
Per. Curiam.
To obtain an issue in this case it was not sufficient to aver that material facts were in. dispute ; the affidavit must go further, “and set forth the nature and character thereof.”. It is not sufficient to aver in general terms, that certain sums specified were not. due on .either of the mortgages. The ,,time and manner of payment must be averred with reasonable certainty. The Court . committed no error in holding that no material facts were set forth in the affidavit with sufficient precision to justify the ordering of an issue.
Decree affirmed and appeal dismissed at the costs of the appellant. , , .